Motion for re-argument denied, without costs. Motion to amend remittitur granted, without costs; return of remittitur requested and when returned it will be amended to read as follows: "Judgment of the Appellate Division modified by reducing the amount of plaintiffs' recovery to the sum of $5,969.40 as at the time of the entry of judgment; also the direction for the application upon the judgment of $5,956 insurance moneys shall include accrued interest thereon in accordance with the findings; also the judgment against Margaret E. Cook for costs is reversed; and as so modified said judgment is affirmed, with costs to appellants."